[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                           No. 09-13485                  ELEVENTH CIRCUIT
                                                             APRIL 28, 2010
                       Non-Argument Calendar
                                                              JOHN LEY
                     ________________________
                                                               CLERK

                       Agency No. A079-516-484

AGRON NEZIRI,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                            (April 28, 2010)




Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
       Agron Neziri, an ethnic Albanian who is a native and citizen of Macedonia,

petitions for review of a decision by the Board of Immigration Appeals that

affirmed an Immigration Judge’s denial of his application for asylum, 8 U.S.C. §§

1158, 1231; withholding of removal, 8 U.S.C. § 1231(b)(3); and relief under the

United Nations Convention Against Torture.1 He contends that the Board erred in

finding that he failed to demonstrate either past persecution or a well-founded fear

of future persecution.

                                               I.

       “When the BIA issues a decision, we review the BIA’s decision, except to

the extent that the BIA expressly adopted the IJ’s decision.” Niftaliev v. U.S. Att’y

Gen., 504 F.3d 1211, 1215 (11th Cir. 2007) (internal quotation marks omitted).

“To the extent that the BIA adopts the IJ’s reasoning, we review the IJ’s decision

as well.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir. 2009).

Because the Board adopted the Immigration Judge’s reasoning, we will review

both decisions. “We review de novo the conclusions of law by the Board and

Immigration Judge, but we review findings of fact for substantial evidence to

support them.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350–51 (11th



       1
         Neziri did not challenge the denial of his request for withholding of removal and CAT
relief before the BIA and does not challenge them before us. Those claims are abandoned. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (noting that an
appellant’s failure to offer argument on an issue constitutes abandonment of that issue).
                                                  2
Cir. 2009).

      “Our review for substantial evidence is highly deferential.” Id. at 1351. We

view the evidence in the record “in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Id. We may

not “re-weigh the evidence from scratch” and must affirm the agency’s decision if

“it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (internal quotation marks and alterations omitted).

“Under this highly deferential standard of review, the [agency’s] decision can be

reversed only if the evidence compels a reasonable fact finder to find otherwise.”

Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1289–90 (11th Cir. 2006) (internal

quotation marks omitted). “The mere fact that the record may support a contrary

conclusion is not enough to justify a reversal of the administrative findings.”

Kazemzadeh, 577 F.3d at 1351.

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum to any alien determined to be a “refugee,” as defined in 8 U.S.C.

§ 1101(a)(42)(A). See 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

                                          3
8 U.S.C. § 1101(a)(42)(A). The burden of proof is on the applicant to establish

that [he] is a refugee.” Kazemzadeh, 577 F.3d at 1351 (internal quotation marks

omitted). An applicant establishes asylum based on past persecution by proving

“(1) that [he] was persecuted, and (2) that the persecution was on account of a

protected ground.” Silva v. United States Att’y Gen., 448 F.3d 1229, 1236 (11th

Cir. 2006). An applicant who establishes past persecution is presumed to have a

well-founded fear of future persecution. See Kazemzadeh, 577 F.3d at 1351.

“That presumption may be rebutted if an asylum officer or immigration judge

makes either of two findings: (1) that ‘[t]here has been a fundamental change in

circumstances such that the applicant no longer has a well-founded fear of

persecution’; or (2) ‘[t]he applicant could avoid future persecution by relocating to

another part of the applicant’s country of nationality . . . and under all the

circumstances, it would be reasonable to expect the applicant to do so.’ ” Id. at

1351–52 (quoting 8 C.F.R. § 1208.13(b)(1)(i)(A) & (B)). The government has the

burden of proving, by a preponderance of the evidence, either changed

circumstances or the ability to avoid persecution by relocating. See id. at 1352.

      “If an applicant fails to demonstrate past persecution, an applicant may still

establish asylum based upon proof of a well-founded fear of future persecution.”

De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th Cir. 2008). The

applicant must show “(1) a subjectively genuine and objectively reasonable fear of
                                            4
persecution that is (2) on account of a protected ground.” Id. “The subjective

component is generally satisfied by the applicant’s credible testimony that he or

she genuinely feared persecution.” Mehmeti, 572 F.3d at 1200. The objective

component is satisfied either by showing past persecution or that the applicant has

a good reason to fear future persecution. See id. The applicant must establish a

nexus between the statutorily protected ground and the feared persecution. Id. The

applicant can do this by presenting “specific, detailed facts showing a good reason

to fear that he or she will be singled out for persecution on account of” the

protected ground. Id. (internal quotation marks omitted). However, the applicant

does not have to prove that he would be singled out if he can show a pattern or

practice of persecution of a group of which he is a member. Id.

                                          II.

      Neziri contends that the Board erred in concluding that he failed to

demonstrate past persecution based on his race and membership in the Democratic

Party. We do not need to decide that issue because the record supports the Board’s

determination that due to changed country conditions Neziri did not have an

objectively reasonable well-founded fear of future persecution. The 2007 Country

Report indicated that “[i]ndividuals could criticize the government publicly or

privately without reprisal, and the government did not attempt to impede

criticism.” The report also stated that “[r]elations between the ethnic Macedonian
                                           5
majority and the ethnic Albanian population continues to decrease” and that ethnic

Albanians made up 17 percent of Macedonia’s police force. Although Neziri

contends that the Immigration Judge erred in relying exclusively on the 2007

Country Report to conclude that country conditions in Macedonia had changed, his

reliance on that report was proper. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168,

1175 (11th Cir. 2008) (noting that the BIA may rely heavily on country reports

because the State Department is the most appropriate resource on foreign nations’

political conditions). In any event, the substantial evidence test precludes us from

reweighing from scratch the importance attributed to a particular report. See id.

Accordingly, we deny his petition.

      PETITION DENIED.




                                          6